DETAILED ACTION
In summary, the applicant is required to elect one of Groups I-III.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group  I, claim(s)  1-13, drawn to  a microwave feeding system.
Group  II, claim(s) 14-15, drawn to a microwave oven or an oven with microwave heating function.
Group  III, claim(s) 16-17, drawn to  a microwave feeding system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of at most claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Maiellano, Jr. et al., US5204503 (hereafter Maiellano et al.)  and further in view of Teich, US 4335290 (hereafter Teich).
Maiellano et al. teaches
Microwave oven (Abstract)
Microwave feeding system (Figure 4 and Column 5, lines 45-50)
 the microwave feeding system comprises a magnetron (54), a rectangular waveguide (56) and a cylindrical cavity (100) (Fig. 2 and 4, column 5 lines 44-56, column 9 lines 60-66, column 10 lines 11-18),
the magnetron (54), the rectangular waveguide (56) and the cylindrical cavity (100) are connected in series (Figure 2),
the cylindrical cavity (100) is connected or connectable to an oven cavity (14) (column 10 lines 11 -18),
 a rotatable antenna (60) is arranged inside the cylindrical cavity (100) (Fig. 4, column 10 lines 11-18),
the antenna (60) is driven by an antenna motor (142) (column 12 lines 11-33),
the antenna (60) is connected to the antenna motor (142) via a shaft (120) (column 11 line 66-column 12 line 46),
an inner cavity (58) is arranged inside the cylindrical cavity (100) and coaxially to the cylindrical cavity (100) (Figure 4 and column 11 lines 9-23),
 the inner cavity (58) encloses at least partially the shaft (120) (column 5 lines 44-56, column 11 lines 27-30), and the inner cavity (58) and the shaft (120) are arranged coaxially to each other (Figure 4).
However, Maiellano et al. does not teach a conductive shaft, elliptically polarized waves, phase shifter antenna, and the diameter of cylindrical cavity. 
Teich teaches a microwave heating system with a rotary blower and microwave radiator.
Teich teaches 
antenna (26)  connected to motor (32) through central conductor (28)(Fig. 1 and Column 2, lines 50-60)
antenna (26) acts as a continuous phase shifter (Column 4, lines 30-55 teaches energy coupled into the antenna (26) excites TEM waves which are radiated in to the cavity and “the phase of each of the waves from its point of radiation from conductor 28 is different”, hence the antenna works as a continuous phase shifter.) 
Elliptically polarized TEM waves to the oven cavity (Column 4, lines 30-55 teaches energy coupled into the antenna (26) excites TEM waves which are radiated in to the cavity. The phase of each of the waves is different. The polarization of the waves are 120 degree. It is well known in the art that waves having a phase difference other than 90 degree are elliptically polarized.) 
an inner diameter of the cavity is between 0.75 and three multiples of a wavelength guided within said cavity (Column 4, lines 55-65 of Teich teaches that the width of waveguides are made greater than the waveguide cut-off, for example,3/4 to 5/4 of a free space wavelength of the microwave frequency. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the microwave feeding system of Maiellano et al. to make the shaft conductive, make the antenna a phase shifter to generate elliptically polarized TEM waves, and design the cavity diameter to be greater than 3/4 of wavelength of microwave frequency. One of ordinary skill in the art would have been motivated to do so in order to more uniformly heat different sizes and shapes of bodies as taught by Teich in Column 1, lines25-26. 
A telephone call was not made to request an oral election to the above restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Thursday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761